1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     ALBERTO CARLOS ALFARO IZA,                      Case No. 2:18-cv-01667-GMN-CWH
10                                      Petitioner,                   ORDER
             v.
11
      JEFFERSON B. SESSIONS, et al.,
12
                                    Respondents.
13
            Petitioner Alberto Carlos Alfaro Iza has submitted a pro se petition for writ of
14
     habeas corpus under 28 U.S.C. § 2241 (ECF No. 1-1). However, petitioner has failed to
15

16   file an application to proceed in forma pauperis or pay the filing fee. Accordingly, this

17   matter has not been properly commenced. 28 U.S.C. § 1915(a)(2) and Local Rule LSR1-
18   2. The court further notes that it has reviewed the petition, and it appears that it might
19
     also be subject to dismissal for lack of jurisdiction.
20
            According to the allegations of the petition, Iza is in the custody of the Bureau of
21
     Immigration and Customs Enforcement (ICE) at Nevada Southern Detention Center in
22

23   Pahrump, Nevada (ECF No. 1-1). While ICE has authority to detain an “alien” who is in

24   removal proceedings under the Immigration and Nationality Act, Iza claims that he is

25   entitled to immediate release because he is a United States citizen “by operation of
26   law.” He alleges, without elaboration, that he has “exhausted any and all administrative
27
     remedies to the extent required by law.” The petition is silent as to whether he is
28                                              1
1    subject to a final order of removal, is being detained during removal proceedings, or
2    whether he has a case pending before the Board of Immigration Appeals.
3
            Pursuant to the REAL ID Act, 8 U.S.C. § 1252(a)(5) and (b), a federal district
4
     court does not have jurisdiction over a habeas petition seeking to challenge a removal
5
     order. See, e.g., Flores-Torres v. Mukasey, 548 F.3d 708, 710-11 (9th Cir. 2008); Iasu
6

7    v. Smith, 511 F.3d 881 (9th Cir. 2007). The exclusive method for obtaining judicial

8    review of a final order of removal—including a challenge based on a nationality claim—

9    is through filing a petition for review in the court of appeals. Id; 8 U.S.C. § 1252(b).
10
     Because petitioner filed the present petition after the May 11, 2005, effective date of the
11
     above-cited jurisdictional provision, dismissal of the petition rather than transfer to the
12
     court of appeals is required where jurisdiction in the district court is absent. E.g., Iasu,
13
     511 F.3d at 884 & 893.
14

15          In contrast, if a petitioner does not challenge any final order of removal, but

16   instead challenges his detention prior to the issuance of any final order of removal
17   based on a non-frivolous citizenship claim, a federal district court has jurisdiction to hear
18
     that challenge to his detention. Flores-Torres, 548 F.3d at 711-713 (holding that
19
     habeas jurisdiction existed to review a challenge to immigration detention based on the
20
     detainee's argument that he was actually a United States citizen and therefore could not
21

22   properly be held in custody under 8 U.S.C. § 1226(a), which applies only to “alien[s]”).

23          Here, this matter is dismissed without prejudice as improperly commenced. If Iza

24   wishes to pursue a petition in this court, he must file an application to proceed in forma
25   pauperis or pay the $5.00 filing fee in a new case with a new case number. He should
26
27

28                                                 2
1    also submit a petition that sets forth specific allegations regarding any removal
2    proceedings against him and the basis for his citizenship claim.
3
            IT IS THEREFORE ORDERED that the Clerk SHALL DETACH and FILE the
4
     petition (ECF No. 1-1).
5
            IT IS FURTHER ORDERED that this action is DISMISSED without prejudice to
6

7    the filing of a new petition in a new action with a properly completed application form to

8    proceed in forma pauperis or the filing fee.

9           IT IS FURTHER ORDERED that a certificate of appealability is DENIED, as
10
     reasonable jurists would not find the court’s dismissal of this improperly commenced
11
     action without prejudice to be debatable or incorrect.
12
            IT IS FURTHER ORDERED that the Clerk SHALL SEND petitioner two copies of
13
     an application form to proceed in forma pauperis for incarcerated persons with
14

15   instructions and a copy of the papers that he submitted in this action.

16          IT IS FURTHER ORDERED that the Clerk shall ENTER JUDGMENT accordingly
17   and close this case.
18

19          DATED: 23 October 2018.
20

21                                                      GLORIA M. NAVARRO, CHIEF JUDGE,
                                                        UNITED STATES DISTRICT COURT
22

23

24

25

26
27

28                                                  3
